No.
                                              -1-

                     IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT




                                        No. 99-40766
                                      Summary Calendar
                                   ______________________


UNITED STATES OF AMERICA,

                                                                                Plaintiff-Appellee,

versus

RAYMUNDO GONZALEZ-GARIBY,

                                                                              Defendant-
Appellant.



                         _______________________________________

                    Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. B-99-CR-20-1
                  _______________________________________
                                  June 27, 2000
Before HIGGINBOTHAM, DeMOSS and STEWART, Circuit Judges:

PER CURIAM:*

         The Federal Public Defender appointed to represent Raymundo Gonzalez-Garibay

(“Gonzalez”) has moved for leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967). Gonzalez has filed a response. Our independent review of the brief,

Gonzalez’s response, and the record discloses no nonfrivolous issues. Accordingly, the motion

for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.



         *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.